PER CURIAM.
The final summary judgment entered in favor of the defendant Traffic Control Devices, Inc. in this negligence action is affirmed because (1) the sole claim of negligence in this case is the defendant’s alleged failure to fulfill its contractual duty to respond to all trouble calls and correct any malfunctions in a particular traffic control signal, and (2) the record affirmatively establishes, contrary to the plaintiff’s contention, that the defendant fulfilled its aforesaid contractual duty, and, therefore, was not negligent in this case as a matter of law. See Wentz v. Independent Life & Accident Ins. Co., 254 So.2d 368, 369 (Fla. 3d DCA 1971).
Affirmed.